DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 03/26/2020 has been entered. Claims 5, 6, 11, 13-15, 18, and 26-28 are cancelled. Claims 1-4, 7-10, 12, 16, 17, and 19-25 are pending in this instant application and are currently under examination.   

Priority
This US Application No. 16/744,473 claims benefit of US Provisional Application No. 62/793,018 filed on 01/16/2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/26/2020 has been considered.

Claim Objections
Claims 1-3, 7, 8, 12, 19, 22, and 24 are objected to because of the following informalities: In claim 1, insert the missing phrase “to the subject” immediately after the recitation “administering” (line 2) to achieve the intended result of preamble. In claim 2, insert the missing phrase “in need thereof” immediately after the recitation “in a subject” (line 2) because a subject without toxicity from protein misfolding and/or aggregation would not need suppressing; and insert the missing phrase “in the subject” immediately after the recitation “contacting a cell” (line 2) to achieve the intended result of preamble. In claim 3, change the incorrect recitation “related to protein aggregation related to misfolding of a protein” to “related to protein aggregation resulting from misfolding of a protein”.  In claims 7 and 8, spell out the abbreviated “FASN” (line 5 of claim 7; line 3 of claim 8) to “fatty acid synthase (FASN)” because claims 7 and 8 are distinct independent claims. In claim 12, insert the missing claims 19 and 24, spell out the abbreviated “AD” (line 2 of claims 19 and 24), which has not been abbreviated in preceding claim, to “Alzheimer’s disease (AD)”. In claim 22, change the incorrect spelling “telangectsia” (line 2) to “telangiectasia”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7-10, 12, 16, 17, and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alleviating a symptom of or slowing a neurological disorder or disease in a subject in need thereof by administering a fatty acid synthase (FASN) inhibitor, does not reasonably provide enablement for treating a neurological disorder or disease in a subject in need thereof (or alleviating a symptom of or slowing any neurological disorder or disease that does not benefit from inhibition of a fatty acid synthase in a subject). The term “treating” is defined “As used herein, the terms "treat," "treated," or "treating" mean both therapeutic treatment and prophylactic or preventative measures wherein the object is to prevent or slow down (lessen) an undesired physiological condition, disorder, or disease” in the specification (p. 471, lines 34-36). The specification does not enable any person skilled in the art to which it pertains, or with which it is most make and/or to use the invention commensurate in scope with these claims. Claims 3, 4, 10, 12, 16, 17, and 19-25 depend from claim 1. Claim 9 depends from claim 8.
Applicants claim a method of treating (encompassing preventing) a neurological disorder or disease in a subject in need thereof (or any neurological disorder or disease that does not benefit from inhibition of a fatty acid synthase in a subject) recited in claims 1, 7, and 8. However, no limiting definition of “preventing" or “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method of treating (encompassing preventing) a neurological disorder in a subject in need thereof as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate a neurological disorder or disease in a subject in need thereof by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of treating a neurological disorder in a subject in need thereof, the method comprising: administering to the subject a fatty acid synthase (FASN) inhibitor in an amount sufficient to suppress toxicity in a cell related to protein misfolding and/or aggregation (claim 1); A method of treating a neurological disorder in a subject in need thereof, the method comprising: (a) determining the expression level of α-synuclein, ApoE4, or an undesired form thereof in the subject; (b) administering an effective amount of a FASN inhibitor to the subject if the level of α-synuclein, ApoE4, and/or the undesired form thereof is greater than a predetermined level (claim 7); and A method of treating a neurological disease in a subject in need thereof, wherein the subject has an elevated level, or is predicted to have an elevated level of α-synuclein, ApoE4, or an undesired form thereof the method comprising administering an effective amount of a FASN inhibitor to the subject (claim 8).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of a neurological disorder or disease in a subject in need thereof or alleviating any neurological disorder or disease that does not benefit from inhibition of a fatty acid synthase in a subject using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent a neurological disorder or disease in a subject in need thereof or alleviating any neurological disorder or disease that does not benefit from inhibition of a fatty acid synthase in a subject. Bogie et al. (Advanced Drug Delivery Reviews 159:198-213, 2020) disclosed that inhibition of acetyl CoA carboxylase 1 (ACC1) Sere et al. (Free Radical Biology & Medicine 49:1755-1764, 2010) disclosed that a high FAS activity was sufficient to render yeast cells overexpressing fatty acid synthase FAS1 more tolerant to α-synuclein (α-syn). This observation was confirmed by performing a viability test showing that 90% of α-syn-producing cells were viable in the presence of overexpressed FAS1. Cerulenin, a specific inhibitor of FAS, was used at a subinhibitory concentration (0.22 μM), which only slightly affected the growth of the wild-type strain. Under these conditions, the α-syn-expressing strain appeared more sensitive to α-syn accumulation than the respective wild type because its growth was severely affected (Fig. 2B) (page 1757, right col., last para.; page 1758, left col., para. 2). One of skilled artisan would understand that contemporary treatment or management of a neurological disorder or disease in a subject in need thereof or alleviating any neurological disorder or disease that does not benefit from inhibition of a fatty acid synthase in a subject is to minimize symptoms of a neurological disorder or disease that is responsive to inhibition of a fatty acid synthase, not to prevent or to alleviate any neurological disease.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing or alleviating any neurological disorder or disease in a subject in need thereof as recited in the claim. 
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure or alleviation of any neurological disorder or disease can be achieved after applying the method of administering a FASN inhibitor. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent or to alleviate any neurological disease in a subject in need thereof.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of or alleviation of any neurological disorder or disease in a subject in need thereof, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term "undesired form" in claims 7-9 is a relative term which renders the claim indefinite.  The term "undesired" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant is advised to change the recitation “undesired form” (lines 4 and 6 of claim 7; line 3 of claim 8; line 2 of claim 9) to “abnormal form”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(I) Claims 1-4, 7-10, 12, 16, 17, 19, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tezapsidis (US 2013/0183309, published on July 18, 2013, hereinafter referred to as Tezapsidis ‘309) as evidenced by Verstreken et al. (US 2017/0319610, published on November 9, 2017, hereinafter referred to as Verstreken ‘610).
PINK1 mutation; or a neurodegenerative disorder, or including vascular dementia; or ApoE-associated neurodegenerative disorder, or including vascular cognitive impairment or cerebral amyloid angiopathy)” (claims 12, 16, 17, 19, and 21-25):
Tezapsidis ‘309 disclosed a method for treating a progressive cognitive disease, cognitive disorder, or cognitive condition resulting from accumulation of an amyloid peptide, comprising: administering to a subject in need thereof a composition comprising: (i) a therapeutic amount of a leptin, a leptin mimic, or a pharmaceutically acceptable salt thereof, and (ii) a pharmaceutically acceptable carrier. According to another embodiment, the composition further comprises (iii) a therapeutically effective amount of one or more lipolytic/anti-lipogenic compounds. The progressive cognitive disease, cognitive disorder, or cognitive condition is a dementia, an amyloidosis, Down's syndrome, or cerebral amyloid angiopathy (a disease of small blood vessels in the brain in which deposits of amyloid protein in the vessel walls may lead to stroke, brain hemorrhage, or dementia). According to another embodiment, the progressive cognitive disease, cognitive disorder, or cognitive condition is Alzheimer's disease (AD), as well as diseases, disorders or conditions co-morbid with AD or with any of the above diseases, disorders or conditions, such as Parkinson's disease and epilepsy. In a preferred embodiment, the lipolytic/antilipogenic compound may be an acetyl CoA carboxylase inhibitor (such as 5-(tetraecyloxy)-2-furoic acid (TOFA)), a fatty acid synthase inhibitor (such as cerulenin), or an AMPK activator. Leptin's ability to lower the production of amyloid peptide was mimicked by (a) 5-cerulenin, an irreversible fatty acid synthase ("FAS") inhibitor (page 20/95, [0023]; page 23/95, [0060]; page 26/95, [0084]; page 38/95, [0197]). If the subject has indications of other complications, such as cardiovascular disease, diabetes, or is a carrier of the apoE E4 allele, the subject also may be instructed to follow additional varied treatment regimens. The E4 allele of the apoE gene likely constitutes a major risk factor for amyloid ß peptide accumulation and late-onset AD. Interestingly, the E3 allele of apoE was more efficient in delivering amyloid ß peptide to the cell than the E4 allele. The apoE isoform associated with increased risk for AD may be more resistant to the beneficial action of leptin in promoting lipid delivery to neurons and degradation of amyloid ß peptide (page 26/95, [0085]; pages 38/95 to 39/95, [0200]). Verstreken ‘610 (cited here as evidence) disclosed that Parkinson's disease (PD) is a progressive neurodegenerative disease. Most forms of Parkinson's disease are sporadic; however, ~ 5% cases are attributed to mutations in several genes leading to early onset or familial forms of the disease. Mutations in α-SYNUCLEIN, PARKIN, UCH-L1 (ubiquitin-C terminal hydrolase-L1), DJ-1, PINK1 (PTEN-induced kinase 1), and LRRK2 (leucine-rich repeat kinase 2) have been found in familial forms and/or early-onset PD (page 6/17, [0003]).
Thus, these teachings of Tezapsidis ‘309 as evidenced by Verstreken ‘610 anticipate Applicant’s claims 1-4, 7-10, 12, 16, 17, 19, and 21-25. The method of Tezapsidis ‘309 as evidenced by Verstreken ‘610 meets all structural limitation of claimed method and would achieve the same intended results or carry the same mechanisms, including “suppress toxicity in a cell related to protein misfolding and/or aggregation”, “protein aggregation resulting from misfolding of a protein”, “misfolding and/or aggregation of α-synuclein or ApoE4”, “α-synuclein or ApoE4 is greater than a predetermined level”, and “elevated level of α-synuclein or ApoE4”, required by claims 1-4, 7, and 8.

(II) Claims 1-4, 12, 16, 17, and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tezapsidis et al. (US 8,716,220, published on May 6, 2014, hereinafter referred to as Tezapsidis ‘220) Verstreken et al. (US 2017/0319610, published on November 9, 2017, hereinafter referred to as Verstreken ‘610).
With regard to structural limitations “a method comprising administering to a subject (or contacting a cell in a subject) suffering from a neurological disorder a fatty acid synthase (FASN) inhibitor in an amount sufficient to suppress toxicity in a cell related to protein misfolding and/or aggregation” (claims 1 and 2), and “the neurological disorder is Alzheimer's disease (or Down’s syndrome; or Parkinson's disease, or including Parkinson's disease without a PINK1 mutation; or Huntington's disease; or Creutzfeldt-Jakob disease; or a neurodegenerative disorder, or including corticobasal degeneration or vascular dementia; or ApoE-associated neurodegenerative disorder; or cerebral amyloid angiopathy)” (claims 12, 16, 17, and 19-25):
Tezapsidis ‘220 disclosed a method for treating a progressive cognitive disorder, the method comprising the steps: providing a therapeutically effective amount of a leptin composition, wherein the leptin composition comprises (i) a leptin or a leptin analog as a first therapeutic agent; (ii) optionally, at least one a second therapeutic agent; and (iii) a pharmaceutically acceptable carrier. Leptin increases apoE-dependent amyloid ß peptide uptake in vitro. Like leptin, inhibitors of acetyl CoA carboxylase (e.g. TOFA) and fatty acid synthase (cerulenin) mimic leptin's action, i.e., act as leptin mimics. The progressive cognitive disorder is Alzheimer's disease, progressive supranuclear palsy; a dementia; Creutzfeldt-Jacob disease, frontotemporal dementia, Pick's disease, Frontotemporal Dementia with Parkinsonism-17, cortico basal degeneration, frontotemporal lobe degeneration; Huntington's disease; or Parkinson's disease. According to another embodiment, the progressive cognitive disorder is Alzheimer's disease. Mutations or duplications of the amyloid precursor protein (APP) gene as in Down's syndrome produce the specific features of AD, clinically and pathologically. Amyloid ß peptide originally was isolated from amyloid-laden meningeal arterioles and venules that often are found just outside of the brains of patients with AD or Down's syndrome. Amyloid-bearing vessels composed of Amyloid ß peptide deposits congophilic amyloid angiopathy (CAA) (col. 11, lines 15-38; col. 3, lines 34-41; col. 4, lines 29-31; col. 7, lines 25-27 and 45-50). Verstreken ‘610 (cited here as evidence) disclosed that Parkinson's disease (PD) is a progressive neurodegenerative disease. Most forms of Parkinson's disease are sporadic; however, ~ 5% cases are attributed to mutations in several genes leading to early onset or familial forms of the disease. Mutations in α-SYNUCLEIN, PARKIN, UCH-L1 (ubiquitin-C terminal hydrolase-L1), DJ-1, PINK1 (PTEN-induced kinase 1), and LRRK2 (leucine-rich repeat kinase 2) have been found in familial forms and/or early-onset PD (page 6/17, [0003]).
 Thus, these teachings of Tezapsidis ‘220 as evidenced by Verstreken ‘610 anticipate Applicant’s claims 1-4, 12, 16, 17, and 19-25. The method of Tezapsidis ‘220 as evidenced by Verstreken ‘610 meets all structural limitation of claimed method and would achieve the same intended results or carry the same mechanisms, including “suppress toxicity in a cell related to protein misfolding and/or aggregation”, “protein aggregation resulting from misfolding of a protein”, and “misfolding and/or aggregation of α-synuclein or ApoE4”, required by claims 1-4.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/              Primary Examiner, Art Unit 1623